Cullen, J.:
It is unnecessary .to determine what was the effect of the alleged agreement of the police commissioners uj)on the resignation of the *333relator from the force in 1880. Nor is it necessary to inquire into the legality of his reappointment as a member of the force in 1892. It is sufficient to say that he was then appointed, and from that time until his summary discharge by the respondents on the 81st day of January, 1896, was a defacto police officer of Long Island City. The relator was an honorably discharged soldier of the late war. In the case of People ex rel. Hannan v. Board of Health of the City of Troy (15 App. Div. 273) it was decided by the Appellate Division of the third department that a veteran could not be removed from his position or employment except after a hearing upon notice, even though his original appointment was unlawful. It was held that he had a right to a hearing upon the very question of the legality of his appointment. This authority is conclusive of the disposition of the case before us. The summary removal of the relator was improper.
The order appealed from should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.